            Case 1:20-cv-01294-LJL Document 20 Filed 09/11/20 Page 1 of 1
                                                                                    225 Broadway, Suite 613
   Tli E LAW OFFICES OF                                                             New York NY 10007

   PETERSVERD
       PLLC---
                                                                                    i: 646-751-8743
                                                                                    � 212-964-9516
                                                                                    m psverd@sverdlawfirm.com
                                                                                    ®) www.sverdlawfirm.com

  September 11, 2020

  Hon. Lewis J. Liman
  United States District Judge
  US District Court, SDNY
  40 Foley Square
  New York, NY 10007
                                 Re: O'Rourke v. Buttercup Cranberry Inc., et al,
                                       Civil Action No.: 20-cv-1294 (LJL)
                                 LETTER MOTION FOR STAY OF PROCEEDINGS
                                 FOR APPOINTMENT OF ADMINISTRATOR OF
                                 ESTATE

Greetings Hon. District Court Judge Liman,

        This law firm represents the plaintiff, Christopher O'Rourke in the above captioned matter. On
the consent of the defendant, the parties seek a stay of all proceedings pending the appointment of
Plaintiff's surviving spouse, Noreen O'Connell as administrator of the estate of the deceased plaintiff.

Thank you for your courtesy in this matter.

 Respectfully submitted,




  Peter Sverd, Esq.
Cc. All Parties by ECF Only




                                        GRANTED. This action is stayed. The parties are directed to
                                        submit a joint status letter within thirty (30) days of this Order.

                                        SO ORDERED. 9/11/2020.
